DETAILED ACTION
HIGH CAPACITY BALER

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract should avoid using the form and legal phraseology often used in patent claims, such as “means”, “comprising”, and “said”. Therefore the phrases “comprising” and “comprises” (lines 1-2, 4-5) should be changed to “including” and “includes”, respectively.  
The disclosure is objected to because of the following informalities: In paragraph [0028] line 5, “stuffer cutes 28” should read “stuffer chutes 28” and “FISG. 4, 7, and 8” should read “FIGS. 4, 7, and 8.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the solid line plunger 52 of FIG. 4 (para. 37, line 7)” and “the dashed line plunger 52 of FIG. 4 (para. 37, lines 11-12)”. Note that FIG. 4 does not show a reference number 52. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 2, there is no antecedent basis for the limitation, “the bales” in the claim as to there is only one bale in one bale-forming chamber.
Regarding claim 19, line 2, there is no antecedent basis for the limitation, “the plungers” in the claim as it is depended on claim 18 instead of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkens et al. (hereinafter “Wilkens”) (EP 1 106 054).
Regarding claim 1, Wilkens discloses a high capacity square baler (fig. 1) comprising:
a pickup mechanism (1) configured to pick up a single windrow of crop material off the
ground;
one or more stuffer chutes (3) each configured to receive at least a portion of the crop
material picked up by said pickup mechanism (fig. 1);
one or more stuffer assemblies (8) each configured to force crop material generally 
upward through one of said stuffer chutes; and
a plurality of separate bale-forming chambers (6 and 20) each configured to receive crop 
material from one or more of said stuffer chutes and to form a bale of crop material therein (fig. 2).
Regarding claim 2, the baler of claim 1, wherein said baler has an inline configuration (see left to right of fig. 1 and 2).
Regarding claim 3, the baler of claim 1, wherein said bale-forming chambers (6 and 20) are configured to be fed with crop material from below said bale forming chambers (see fig. 1, which shows that crop fed from a stuffer chute (3) are in both chambers (6 and 20) (fig. 2), and the stuffer chute (3) is positioned below the bale-forming chambers (see fig. 1)).
Regarding claim 4, the baler of claim 1, wherein said plurality of bale-forming chambers (6 and 20) includes a first bale-forming chamber (6) and a second bale-forming chamber (20), wherein said first and second bale-forming chambers are spaced apart (by a partition (21)) from each other (fig. 2).
Regarding claim 5, the baler of claim 4, wherein said first and second bale-forming chambers (6 and 20) are positioned side-by-side (fig. 2).
Regarding claim 6, the baler of claim 1, wherein each of said bale-forming chambers (6 and 20) is configured to exert pressure on all four sides of the bale formed therein (see fig. 2, which shows in each chamber, pressure is exerted on the bale by their respective three walls and a pressing element).
Regarding claim 7, the baler of claim 6, wherein each of said bale-forming chambers comprises an adjustable compression assembly (25 and 32) configured to set the pressure exerted on the bales by the bale-forming chamber (see para. 14).
Regarding claim 8, the baler of claim 1, wherein different ones of said bale-forming chambers are capable of releasing formed bales at different times (see fig. 2 and para. 14, which disclose that a formed bale in the chamber (20) is released out of the baler first, while the bale in the chamber (6) moves over to the chamber (20) before releasing out of the baler later; and thus the bales are releasing at different times).
Regarding claim 9, the baler of claim 1, further comprising a plurality of reciprocating plungers (9 and 31) each configured to compress crop material within one of said bale-forming chambers.
Regarding claim 10, the baler of claim 9, wherein the plurality of reciprocating plungers includes a first plunger (9) and a second plunger (31), wherein each of said first and second plungers is configured to reciprocate between an extended position and a retracted position, wherein said first and second plungers are configured to reciprocate alternatively, so that when said first plunger is in said extended position said second plunger is in said retracted position and vice versa (see fig. 2, which shows the first plunger (9) is in a retraced position while the second plunger (31) is in an extended position). 
Regarding claim 15, the baler of claim 1, further comprising a rotor (4) with one or more auger flightings (see “protrusions” around the element 4 in fig. 1) configured to direct crop material from the pickup mechanism (1) to each of the one or more stuffer chutes (3) (fig. 1). 
Regarding claim 16, Wilkens discloses a method of forming a plurality of bales of crop material with a high capacity square baler, said method comprising the steps of:
(a) picking up crop material from a single windrow (para. 8, lines 2-3 and para. 14, lines 1-2);
(b) providing the crop material to one or more stuffer chutes (3) for pre-compression (para. 8, lines 7-19);
(c) using one or more stuffer assemblies (8) to transfer the crop material from the one or more stuffer chutes to a plurality of separate bale-forming chambers (6 and 20) (crop material is transferred directly to a chamber 6 and indirectly to the chamber 20); and
(d) simultaneously forming a bale of crop material within each of the bale-forming chambers (see fig. 2, which shows a bale of crop is being formed in each of the chambers (6 and 20)). 
Regarding claim 17, the method of claim 16, using one or more plungers (9 and 31) to compress the crop material into the bales of crop material within the plurality of bale-forming chambers (fig. 2).
Regarding claim 20, the method of claim 16, releasing bales formed in different ones of said bale-forming chambers at different times (see fig. 2 and para. 14, which disclose that a formed bale in the chamber (20) is released out of the baler first, while the bale in the chamber (6) moves over to the chamber (20) before releasing out of the baler later; and thus the bales are releasing at different times).

Claims 1-2, 4-6, 8-12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farm Show Magazine: 2014 – Volume 38 Issue 3, page 30 (hereinafter “Farm show”).
Regarding claim 1, Farm show discloses a high capacity square baler (see page 1) comprising:
a pickup mechanism (see “pickup” on page 1) configured to pick up a single windrow of crop material off the ground;
one or more stuffer chutes (see “gathering forks pull material into both baling chambers” on page 1, which inherently discloses the stuffer chute in order to guide the pulled material into the chambers) each configured to receive at least a portion of the crop
material picked up by said pickup mechanism (see the drawing on page 1);
one or more stuffer assemblies (see “gathering forks” on page 1) each configured to force crop material generally upward through one of said stuffer chutes (see the drawing on page 1); and
a plurality of separate bale-forming chambers (see “both baling chambers” on page 1) each configured to receive crop material from one or more of said stuffer chutes and to form a bale of crop material therein (see page 1).
Regarding claim 2, the baler of claim 1, wherein said baler has an inline configuration (see the two drawings, which show left and right baling systems, each system has an inline configuration).
Regarding claim 4, the baler of claim 1, wherein said plurality of bale-forming chambers (see the drawings, which shows left and right bale-forming chambers) includes a first bale-forming chamber (see the drawings, and “two separate chambers” on page 1) and a second bale-forming chamber (see the drawings, and “two separate chambers” on page 1), wherein said first and second bale-forming chambers are spaced apart from each other (see the drawings).
Regarding claim 5, the baler of claim 4, wherein said first and second bale-forming chambers are positioned side-by-side (see the drawings).
Regarding claim 6, the baler of claim 1, wherein each of said bale-forming chambers is configured to exert pressure on all four sides of the bale formed therein (see the top drawing … i.e. by a top wall, a bottom wall and left and right walls of the chamber).
Regarding claim 8, the baler of claim 1, wherein different ones of said bale-forming chambers are capable of releasing formed bales at different times (see the top drawing, which shows a formed bale of the right bale forming chamber is released further than a formed bale of the left bale forming chamber; and thus the formed bales are released at different times.  
Regarding claim 9, the baler of claim 1, further comprising a plurality of reciprocating plungers (see “plungers in each chamber” on page 1) each configured to compress crop material within one of said bale-forming chambers.
Regarding claim 10, the baler of claim 9, wherein the plurality of reciprocating plungers includes a first plunger (i.e. the left one in the drawing) and a second plunger (i.e. the right one in the drawing), wherein each of said first and second plungers is configured to reciprocate between an extended position and a retracted position, wherein said first and second plungers are configured to reciprocate alternatively, so that when said first plunger is in said extended position said second plunger is in said retracted position and vice versa (see “The plunger are timed so they alternating compressing hay” on page 2). 
Regarding claim 11, the baler of claim 9, further comprising a rotational power source (see “pto” on page 2 and see the annotated figure below) configured to actuate said plurality of reciprocating plungers.
Regarding claim 12, the baler of claim 11, wherein said rotational power source comprises a gearbox (see “gearbox” on page 2 and see the annotated figure below) configured to receive rotational power from a power take-off (see “pto” on page 2 and see the annotated figure below) from a tow vehicle (see “tractor” on page 1) of said baler.

    PNG
    media_image1.png
    372
    572
    media_image1.png
    Greyscale


Regarding claim 16, Farm Show discloses a method of forming a plurality of bales of crop material with a high capacity square baler, said method comprising the steps of:
(a) picking up crop material from a single windrow (see the annotated Fig. 1 above);
(b) providing the crop material to one or more stuffer chutes for pre-compression (see “gathering forks pull material into both baling chambers” on page 1, which inherently discloses the stuffer chute in order to guide the pulled material into the chambers));
(c) using one or more stuffer assemblies (see “gathering forks” on page 1) to transfer the crop material from the one or more stuffer chutes to a plurality of separate bale-forming chambers (see “two separate chambers” on page 1); and
(d) simultaneously forming a bale of crop material within each of the bale-forming chambers (see page 1, lines 8-10 and page 2). 
Regarding claim 17, the method of claim 16, using one or more plungers (see “Plungers” on page 1) to compress the crop material into the bales of crop material within the plurality of bale-forming chambers.
Regarding claim 18, the method of claim 16, using one or more knotter assemblies each configured to tie at least two securement lines around each of the bales formed in the plurality of bale-forming chambers (see the top drawing, which shows each formed bale having two securement lines, each are knotted together; therefore, Farm show inherently discloses knotter assemblies). 
Regarding claim 20, the method of claim 16, releasing bales formed in different ones of said bale-forming chambers at different times (see the top drawing, which shows a formed bale of the right bale forming chamber is released further than a formed bale of the left bale forming chamber; and thus the formed bales are released at different times.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farm Show in view of Lang et al. (hereinafter “Lang”) (US 2015/0208586 A1).
Farm show discloses the rotational power source (see “pto”on page 2), the pickup mechanism (see claim 1), the stuffer assemblies (see claim 1), the plungers (see claim 17), and one or more knotter assemblies (see the top drawing, which shows each formed bale having two securement lines, each are knotted together; therefore, Farm show inherently discloses knotter assemblies). Farm show does not expressly disclose the rotational power source to provide rotary power to each of the pickup mechanism, the stuffer assemblies, the plungers, and the knotter assemblies. Lang discloses it is old and well known in square baling art for using  rotational power source (i.e. PTO”) of a tractor (10) to power a square baler and components of the baler such as a plunger (54) (para. 27), a pickup mechanism, a stuffer assembly, and a knotter (see para. 29-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the rotational power source to power the baler of Farm show also provide rotary power to each of the pickup mechanism, the stuffer assemblies, the plungers, and the knotter assemblies, as suggested by Lang, since the rotational power source is the only power source for the baler and its components to operate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15 of U.S. Patent No. 11,140,830. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of US Patent number 11,140,830 discloses a high capacity square baler comprising: stuffer chutes (line 4), stuffer assemblies (line 7), bale forming chambers (line 10), and a pick up mechanism (see “picked up” in line 5).  
Regarding claim 2, see claim 2 of the patent.
Regarding claim 3, see claim 1 of the patent.
Regarding claim 4, see claim 1 of the patent.
Regarding claim 5, see claim 3 of the patent.
Regarding claim 8, see claim 15 of the patent.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show square balers having a pick up, a stuffer chute, and a bale forming chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	April 25, 2022